Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-12-00399-CR

                                  David Nicholas GALLEGOS,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010CR6229
                           Honorable Melisa Skinner, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE CHAPA

         In accordance with this court’s opinion of this date, we AFFIRM the judgment of the trial
court.

         SIGNED May 29, 2013.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice